
	

114 HR 2334 IH: Refundable Child Tax Credit Eligibility Verification Reform Act of 2015
U.S. House of Representatives
2015-05-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 2334
		IN THE HOUSE OF REPRESENTATIVES
		
			May 14, 2015
			Mr. Sam Johnson of Texas introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to require individuals to include their social security
			 numbers on the income tax return as a condition of claiming the refundable
			 portion of the child tax credit, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Refundable Child Tax Credit Eligibility Verification Reform Act of 2015. 2.Social security number required to claim the refundable portion of the child tax credit (a)In generalSection 24(d) of the Internal Revenue Code of 1986 is amended by adding at the end the following new paragraph:
				
					(5)Identification requirement with respect to taxpayer and qualifying child
 (A)In generalParagraph (1) shall not apply to any taxpayer for any taxable year unless the taxpayer includes on the return of tax for such taxable year the taxpayer’s social security number.
 (B)Joint returnsIn the case of a joint return, the requirement of subparagraph (A) shall be treated as met if the social security number of either spouse is included on such return.
 (C)LimitationSubparagraph (A) shall not apply to the extent the tentative minimum tax (as defined in section 55(b)(1)(A)) exceeds the credit allowed under section 32.
						.
 (b)Omissions treated as mathematical or clerical errorSection 6213(g)(2)(I) of such Code is amended to read as follows:  (I)an omission of a correct social security number required under section 24(d)(5) (relating to refundable portion of child tax credit), or a correct TIN under section 24(e) (relating to child tax credit), to be included on a return,.
 (c)Conforming amendmentSection 24(e) of such Code is amended by inserting with respect to qualifying children after Identification requirement in the heading thereof. (d)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2015.
			3.Restrictions on taxpayers who improperly claimed refundable portion of the child tax credit in
			 prior year
 (a)In generalSection 24(d) of the Internal Revenue Code of 1986, as amended by this Act, is amended by adding at the end the following new paragraph:
				
					(6)Restrictions on taxpayers who improperly claimed credit in prior year
						(A)Taxpayers making prior fraudulent or reckless claims
 (i)In generalNo credit shall be allowed under this subsection for any taxable year in the disallowance period. (ii)Disallowance periodFor purposes of clause (i), the disallowance period is—
 (I)the period of 10 taxable years after the most recent taxable year for which there was a final determination that the taxpayer’s claim of credit under this subsection was due to fraud, and
 (II)the period of 2 taxable years after the most recent taxable year for which there was a final determination that the taxpayer’s claim of credit under this subsection was due to reckless or intentional disregard of rules and regulations (but not due to fraud).
 (B)Taxpayers making improper prior claimsIn the case of a taxpayer who is denied credit under this subsection for any taxable year as a result of the deficiency procedures under subchapter B of chapter 63, no credit shall be allowed under this subsection for any subsequent taxable year unless the taxpayer provides such information as the Secretary may require to demonstrate eligibility for such credit..
 (b)Effective dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2015. 4.Checklist for paid preparers to verify eligibility for refundable portion of the child tax credit; penalty for failure to meet due diligence requirements (a)In generalThe Secretary of the Treasury (or the Secretary’s delegate) shall prescribe a form (similar to Form 8867) which is required to be completed by paid income tax return preparers in connection with claims for the refundable portion of the child tax credit under section 24(d) of the Internal Revenue Code of 1986.
			(b)Penalty
 (1)In generalSection 6695 of the Internal Revenue Code of 1986 is amended by redesignating subsection (h) as subsection (i) and by inserting after subsection (g) following new subsection:
					
 (h)Failure To be diligent in determining eligibility for refundable portion of child tax creditAny person who is a tax return preparer with respect to any return or claim for refund who fails to comply with due diligence requirements imposed by the Secretary by regulations with respect to determining eligibility for, or the amount of, the credit allowable by section 24(d) shall pay a penalty of $500 for each such failure..
 (2)Inflation adjustmentSection 6695(h)(1) of such Code, as so redesignated, is amended— (A)by striking and (g) and inserting (g), and (h), and
 (B)by striking determined by substituting and all that follows and inserting the following:  determined by substituting for calendar year 1992 in subparagraph (B) thereof—(A)except as provided in subparagraph (B), calendar year 2013, and (B)in the case of the dollar amount under subsection (h), calendar year 2015..
					(c)Effective date
 (1)In generalExcept as provided in paragraph (2), the amendments made by this section shall apply to taxable years beginning after December 31, 2015.
 (2)Subsection (b)(2)The amendments made by subsection (b)(2) shall apply to returns or claims for refund filed in a calendar year beginning after December 31, 2016.
				
